Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Antoine Ford appeals the district court’s orders granting Defendant’s motion to enforce the settlement agreement and denying Ford’s second Fed.R.Civ.P. 60(b) motion. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Ford v. Food Lion, LLC (W.D.N.C.Mar. 29, 2013 & July 26, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.